             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION



UNITED STATES OF AMERICA,                   )

vs.                                         )       Criminal No: 19-00014-KD-MU

JUDY RALEY TOWNLEY,                         )

       Defendant.                           )



                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate

Judge (doc. 118) and without any objection having been filed by the parties, Defendant’s

plea of guilty to Counts Sixteen and Twenty of the Indictment is now accepted and

Defendant is adjudged guilty of such offenses.

       DONE and ORDERED this the 5th day of November 2019.


                                     s/ Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE
